DETAILED ACTION
Disposition of Claims
Claims 1 and 21-22 were pending.  Claims 1-20 and 22 have been cancelled.  Amendments to claims 21 are acknowledged and entered.  New claims 23-35 are acknowledged and entered.  Claims 21 and 23-35 will be examined on their merits.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210220417A1, Published 07/22/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 07/12/2022 and 07/15/2022 regarding the previous Office action dated 01/13/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New rejection – necessitated by amendment.)  Claims 25 and 31-32 and dependent claim 26 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 31, and 32 refer to “the ICP0 gene” and “the ICP34.5 gene”.  However, in the wild-type HSV genome, there are two copies of each of these genes, so in using the definite article “the”, it is unclear as to which copy of ICP0 and/or ICP34.5 the applicant is referring.  The claim upon which claim 31 depends also refers to “at least one copy of the ICP34.5 gene”, so it is unclear as to which copy the claim is referencing.  It is suggested that the claim be amended to clarify that the disruption, mutation, or deletions referenced in the claims happen to “at least one copy of the ICP0(or ICP34.5) gene” or the claims be amended to clearly recite that only one or both genes are altered in the manner described.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claims 25, 31, and 32 are rejected on the grounds of being indefinite.  Claim 26 is also rejected since it depends from claim 25, but does not remedy these deficiencies of claim 25.




	



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 23 is drawn to a recombinant herpes simplex virus type 1 (HSV-1) that is infected cell protein 0 (ICPO)-deficient, glycoprotein C (gC)-deficient, or both ICPO-deficient and gC-deficient.
Further limitations on the recombinant herpes simplex virus type 1 (HSV-1) of claim 23 are wherein said HSV-1 is comprising a genome sequence of SEQ ID NO: 15, 16, 23 or 24 (claim 21); wherein the genome of the recombinant HSV-1 comprises a disruption in at least one copy of the ICP0 gene that diminishes or eliminates expression of functional ICP0 (claim 24); wherein: (a) the disruption in the at least one copy of the ICP0 gene is a complete deletion of the ICP0 gene; (b) the disruption in the at least one copy of the ICP0 gene is a partial deletion in the ICPO gene; or (c) the disruption in the at least one copy of the ICP0 gene is an insertion or a point mutation in the ICP0 (claim 25); wherein the partial deletion in the at least one copy of the ICP0 gene or the insertion or point mutation in the ICP0 gene is in the RING finger domain coding region, wherein the RING finger domain corresponds to amino acids 116- 157 of SEQ ID NO: 25 (claim 26); wherein the genome of the recombinant HSV-1 comprises a gC gene with a deletion of the cytosine at position 186 relative to the gC gene of wild-type HSV-1, wherein the gC gene of wild-type HSV-1 comprises the nucleotide sequence of SEQ ID NO: 27 (claim 27); wherein the genome of the recombinant HSV-1 comprises a gC gene with a premature termination at the 175th codon relative to the gC gene of wild-type HSV-1, wherein the gC gene of wild-type HSV-1 comprises the nucleotide sequence of SEQ ID NO: 27 (claim 28); wherein the genome of the recombinant HSV-1 further comprises a heterologous gene encoding an immunostimulatory molecule (claim 29); wherein the genome of the recombinant HSV-1 further comprises a disruption in at least one copy of the ICP34.5 gene, the ICP6 gene, and/or the ICP47 gene that diminishes or eliminates expression of functional ICP34.5, ICP6 and/or ICP47 (claim 30), wherein: (a) the disruption in the at least one copy of the ICP34.5 gene, the ICP6 gene, or the ICP47 gene is a complete deletion of the ICP34.5 gene, the ICP6 gene, or the ICP47 gene; (b) the disruption in the at least one copy of the ICP34.5 gene, the ICP6 gene, or the ICP47 gene is a partial deletion in the ICP34.5 gene, the ICP6 gene, or the ICP47 gene; or (c) the disruption in the at least one copy of the ICP34.5 gene, the ICP6 gene, or the ICP47 gene is an insertion or a point mutation in the ICP34.5 gene, the ICP6 gene, or the ICP47 gene (claim 31); wherein the genome of the recombinant HSV-1 comprises a complete deletion of the ICP0 gene and comprises a heterologous gene encoding GM-CSF (claim 32), wherein the genome of the recombinant HSV-1 comprises a sequence at least 80% identical to SEQ ID NO: 15 or SEQ ID NO: 23 (claim 33); wherein the genome of the recombinant HSV-1 comprises a complete deletion of at least one copy of the ICP0 gene and a partial deletion of the ICP47 gene, and further comprises a heterologous gene encoding GM-CSF (claim 34), and wherein the genome of the recombinant HSV-1 comprises a sequence at least 80% identical to SEQ ID NO: 16 or SEQ ID NO: 24 (claim 35).


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 22 under 35 U.S.C. 101 is withdrawn in light of the cancellation of said claim.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 22 under 35 U.S.C. 102(a)(1) as being anticipated by Smith et. al. (WO2015155766A1, Pub. 10/15/2015, Priority 04/10/2014; hereafter “Smith”) is withdrawn in light of the cancellation of said claim.

(New rejection – necessitated by amendment.)  Claim(s) 23-25, 29, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kousoulas et. al. (US20130202639A1, Pub. 08/08/2013; hereafter “Kousoulas”.)
The Prior Art
Kousoulas teaches oncolytic HSV which comprise deletions of one copy each of the ICP34.5 genes (entire document; see abstract), ICP0 genes, and ICP4 genes (Example 3 starting at ¶[0061]; instant claims 23-25, 30-31).  Kousoulas teaches said virus may be engineered to express a heterologous protein such as GM-CSF (reference claims 1-4; instant claims 29, 32).  
For at least these reasons, Kousoulas teaches the limitations of instant claims 23-25, 29, and 30-32, and anticipates the invention encompassed by said claims. 

(New rejection – necessitated by amendment.)  Claim(s) 23-25 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conner (WO2015059490A1, Pub. 04/30/2015; hereafter “Conner”.)
The Prior Art
Conner teaches recombinant HSV which are oncolytic and derived from HSV strain 17, wherein said HSV may comprise disabling mutations to affect the virulence of the resulting virus, with mutations in any one or more of ICP6, ICP0, ICP4, and ICP27 to prevent functional expression of said resulting polypeptide (pp. 14-15, ¶ bridging pages; instant claims 23-25).  Conner teaches that the virus may have mutations, deletions, insertions, or substitutions to one or both copies of ICP34.5 to prevent expression of a functional gene product (p. 15, ¶4; instant claims 30-31).  Said virus can be altered to express a heterologous gene product (pp. 15-16, ¶ bridging pages), and Conner teaches SEQ ID NO: 15, which aligns with 98% identity over 100% of the sequences of SEQ ID NOs:15-16 of the instant claims, but said sequence of Conner does not appear to include the coding region for GM-CSF (see attached NCBI BLAST alignment).
For at least these reasons, Conner teaches the limitations of instant claims 23-25 and 30-31 and anticipates the instant invention encompassed by said claims.   

(New rejection – necessitated by amendment.)  Claims 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunha et. al. (Cunha CW, et. al. PLoS One. 2015 Jul 17;10(7):e0131129.; hereafter “Cunha”.)
The Prior Art
As noted by the instant specification, Cunha investigates a widely-used ICP0 (Vmw110, also known as UL110) deletion mutant (ΔICP0) known as dl1403 (entire document; see abstract.)  As noted by the instant specification, this widely used ICP0 loss mutant HSV-1 (strain name dl1403) was found to have  mutation in its glycoprotein C (gC) gene, which is a deletion of 186th cytosine in its coding sequence (see instant FIG. 10; See Cunha, abstract). As noted by Cunha, analysis of this virus showed the virions lack gC, gC is not synthesized in infected cells, and the parental 17+ strain from which it was derived does not have said mutations.  Analysis of other mutants derived from dl1403 showed this mutation arose during the original construction of the dl1403 virus, and was not a result of multiple passages in vitro (abstract.)  As a result, gC in dICP0 virus has extensive sequence change as well as premature termination at 175th codon (¶[0114][0193]) in addition to having both copies of ICP0 mutated.  Each copy of ICP0 comprises a 2kb deletion (p. 2, ¶2.)  Therefore, the dl1403 virus inherently comprises the structural limitations, such as sequence of gC and overall genomic sequence and mutations, as outlined in instant claims 23-25, and 27-28.  Cunha teaches the FXE virus derived from dl1403 still comprises the same gC mutations, and also is missing the RING finger domain of ICP0 (p. 4, ¶4; instant claim 26).    
For at least these reasons, Cunha teaches viruses with the limitations of instant claims 23-28, and anticipates the instant invention encompassed by said claims.  

(New rejection – necessitated by amendment.)  Claims 23-25, 27-32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laquerre et. al. (US20020072119A1, Pub. 06/13/2002, hereafter “Laquerre”) as evidenced by Cunha (supra).
The Prior Art
Laquerre teaches HSV wherein the virus does not encode functionally active ICP0 (entire document; see abstract.)  Said HSV may be dl1403 which, as evidenced by Cunha (supra), inherently comprises mutations in gC and has engineered mutations in each ICP0 gene, and is a virus that comprises the limitations of instant claims 23-25, and 27-28.  Laquerre teaches this dl1403 virus may comprise further mutations in immediate early (IE) genes, such as ICP22, ICP47, ORF-P, ORF-O, and US1.5 (¶[0024][0029]; NB:  ORF-P and ORF-O are overlapping reading frames which are antisense to the ICP34.5 ORF, so mutations in said genes will result in mutations in ICP34.5.)  Laquerre teaches functional inactivation of the IE gene can occur through deleting sequence from the gene or inserting sequence into it, so long as said mutation decreases or abolishes one or more functions of the resulting protein (¶[0034-0035]; instant claims 30-31).  Laquerre teaches that selectable markers or therapeutic  proteins, such as interferons, cytokines, or chemokines, may be inserted into the HSV genome or IE gene of interest (¶[0036]; instant claim 29), and that GM-CSF was one example of an immunomodulatory protein inserted successfully into a HSV (¶[0037]; instant claims 32, 34.)  
For at least these reasons, Laquerre teaches the limitations, either explicitly or inherently, of instant claims 23-25, 27-32, and 34, and anticipates the instant invention encompassed by said claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New rejection – necessitated by amendment.)  Claim(s) 21, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Laquerre as applied to claims 23-25, 27-32, and 34 above, Cunha as applied to claims 23-28 above, Conner as applied to claims 23-25 and 30-31 above, and Kousoulas as applied to claims 23-25, 29, and 30-32 above.
The Prior Art
The teachings of Laquerre, Cunha, Conner, and Kousoulas have been set forth supra.  The art was in possession of the “base” HSV mutant oncolytic virus of the instant claims, which was the dl1403 strain as taught by Laquerre and Cunha.  As taught by Cunha, this strain, which was derived from parental HSV strain 17+, gave rise to further strains such as FXE, as taught by Cunha.  The FXE strain derived from dl1403 has further mutations to ICP0, which specifically removes the RING finger domains, as taught by Cunha.  Conner provides SEQ ID NO:15, which aligns with at least 99% identity to SEQ ID NOs: 15 and 16 of the instant claims, yet lacks GM-CSF.  Cunha teaches the genomic sequences for FXE and dl1403.  Kousoulas and Conner further teach that HSV mutants are known in the art and heterologous proteins may be encoded from said HSV mutants, such as GM-CSF which is taught by Laquerre and Kousoulas.  Given that the dl1403 sequence was known in the art at the time of filing, and that sequences for HSV with at least 99% identity to the instantly claimed genomic sequences of SEQ ID NOs: 15 and 16 were available in the art at the time of filing, and that motivation was in the art to insert heterologous sequences into ORFs such as ICP0 to disrupt them, especially in order to disrupt the RING finger domain of ICP0, arriving at the sequences of instant claims 21, 33, and 35 would be obvious to a skilled artisan, especially in light of the teachings of Laquerre, Cunha, Kousoulas, and Conner.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Laquerre, Cunha, Kousoulas, and Conner in order to generate further mutants in the dl1403 virus, thus removing the RING domains from ICP0 or inserting heterologous immunogenic proteins.  One would have been motivated to do so, given the suggestion by Cunha that dl1403 was altered to make the FXE strain that removed the RING domains from the leftover ICP0 sequence, or that HSV which encoded GM-CSF were known in the art, as taught by Laquerre and Kousoulas.  There would have been a reasonable expectation of success, given the knowledge that the sequence for dl1403 was known in the art, as taught by Cunha, and also given the knowledge that HSV genomic sequences with at least 80% identity to those genomic sequences instantly claimed were also known, as taught by Conner.  Through routine experimentation, it would have been obvious to a skilled artisan to arrive at any one of SEQ ID NOs: 15, 16, 23, or 24 by insertion of GM-CSF, especially to completely disrupt ICP0 and RING domains from dl1403, especially in light of the combined teachings of Laquerre, Cunha, Kousoulas, and Conner.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of U.S. Patent No. 10,821,141 is withdrawn in light of the cancellation of said claims.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648